Citation Nr: 1409274	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to pension and special monthly pension by reason of being housebound for the purposes of accrued benefits.

2.  Entitlement to an effective date earlier than June 3, 2010 for the award of service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  The Veteran died in February 1997.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to accrued benefits has been recharacterized as entitlement to pension and special monthly pension by reason of being housebound for the purposes of accrued benefits.  As will be explained below, the RO received a claim from the Veteran in February 1997, prior to his date of death, which was not adjudicated.  The VA Form 21-527, Income Net-Worth and Employer Statement (In support of claim for Total Disability), indicated he was housebound and included his monthly income.  The Board has liberally construed the application as being a claim for pension and special monthly pension by reason of being housebound.    

In addition, the Board included the issue of entitlement to an earlier effective date for the award of service connection for cause of the Veteran's death.  Here, the appellant was originally awarded service connection for cause of the Veteran's death by a July 1997 rating decision.  It appears that the appellant remarried in June 2000 and was divorced in December 2006.  In June 2010, the appellant filed a VA Form 21-534 for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In the July 2010 rating decision, the RO assigned an effective date of June 3, 2010 (date of appellant's claim) and listed the payment start date of July 1, 2010.  In the September 2010 notice of disagreement, the appellant only expressed disagreement with the denial of accrued benefits.  Thus, a Statement of the Case (SOC) was issued only with respect to entitlement to accrued benefits.  However, in her October 2010 VA Form 9, which was received within one year of the July 2010 rating decision, the appellant expressed her desire to have "retroactive" dependency and indemnity compensation and appears to request an earlier effective date for the award of service connection for cause of death.  As such, the Board finds that the October 2010 VA Form 9 also serves as a notice of disagreement as to the assigned effective date for the award of service connection for the cause of the Veteran's death.  Therefore, the issue is listed on appeal.  

In May 2011, the appellant testified during a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  Following the hearing, the appellant submitted additional evidence accompanied by a written waiver of initial Agency of Jurisdiction (AOJ) consideration of the evidence.  The evidence is accepted for inclusion in the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the July 2010 rating decision denied entitlement to accrued benefits and death pension and granted service connection for the cause of the Veteran's death and granted eligibility for Dependent's Educational Assistance (DEA) from June 3, 2010.  The appellant submitted a notice of disagreement with respect to the denial of entitlement to accrued benefits.  In the September 2010 SOC, the RO found that the claim for accrued benefits must be denied as a matter of law because the claim for accrued benefits was received more than one year after the date of the Veteran's death and was not timely filed.  

Historically, the RO received a VA Form 21-527, on February 12, 1997, prior to the Veteran's death on February [redacted], 1997.  The VA Form reflected that the Veteran was housebound and he had no income.  The claim, liberally construed by the Board, is a claim for pension and special monthly pension by reason of being housebound.  38 C.F.R. §§ 3.1(p); 3.155(a).  The claim was pending at the time of the Veteran's death as it was not adjudicated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The appellant filed an application for burial benefits in March 1997, within one year of the Veteran's death.  On the application, she indicated that she requested burial benefits and she claimed that the cause of death was due to service.  In a July 1997 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death and basic eligibility for DEA.  

38 U.S.C.A. § 5101(b)(1) states that a claim by a surviving spouse or child for compensation or dependency and indemnity compensation shall also be considered to be a claim for death pension and accrued benefits.  38 C.F.R. § 3.152 (a) states that a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  3.152(b)(1) states that a claim by a surviving spouse or child for compensation or dependency and indemnity compensation will also be considered to be a claim for death pension and accrued benefits.  While the requisite application for dependency and indemnity compensation (VA Form 21-534) was not submitted at the time of the appellant's claim for burial benefits in March 1997, there is no indication that she was ever sent such an application.  In giving the appellant every possible consideration, the Board will find that her March 1997 claim included a claim for accrued benefits.  

The July 1997 decision granted entitlement to service connection for the cause of the Veteran's death and basic eligibility for DEA.  There was no mention of accrued benefits and it cannot be found that a claim for entitlement to accrued benefits was implicitly denied by the July 1997 rating decision.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams v. Shinseki, 568 F.3d 956, 963-64 (Fed. Cir. 2009)) (discussing factors to be considered in applying "implicit denial" rule).  In Cogburn, the United States Court of Appeals for Veterans Claims (Court) outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).  Id.  

Here, the appellant was unrepresented at the time of her March 1997 claim and it cannot be said that it was clear to a reasonable person that VA's action intended to dispose of a claim for entitlement to accrued benefits.  As such, the appellant's March 1997 claim for accrued benefits remains pending as it was not implicitly denied by the July 1997 rating decision wherein the RO granted service connection for the cause of the Veteran's death and granted eligibility for DEA.  The RO has not fully adjudicated the issue of accrued benefits, to include the Veteran's pending claim for pension and special monthly pension by reason of being housebound at the time of his death.  As a result, the Board must remand the issue for the RO to consider it in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant has not been provided any notification regarding her claim for accrued benefits or service connection for the cause of the Veteran's death to include the assignment of effective dates.  As such, the appellant must be provided a proper notification letter on remand.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In addition, in an accrued benefits claim, an appellant takes the veteran's claim as it stood on the date of death.  Evidence in the file at date of death means evidence in VA's possession on or before the date of death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Records in VA's possession includes VA medical treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the appellant provided some VA medical treatment records, there is no indication that the records are complete.  Therefore, a request must be made for the complete VA treatment records pertaining to the Veteran.  

Finally, as noted above, the July 2010 rating decision granted entitlement to service connection for the cause of the Veteran's death and assigned an effective date of June 3, 2010 (with a payment start date of July 1, 2010).  In her October 2010 VA Form 9 (perfecting the appeal as to the issue of entitlement to accrued benefits), she essentially requested an earlier effective date.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2013).  The appellant will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal as to the issue.





Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification letter as to her claim for entitlement to pension and special monthly pension by reason of being housebound for the purposes of accrued benefits.

2.  Request all VA medical treatment records from the Syracuse VA Medical Center (and any other VA facility identified by the appellant) pertaining to the Veteran.  Any negative response should be noted in the record and the appellant notified accordingly. 

3.  Issue a Supplemental Statement of the Case to the appellant and her representative with respect to the issue of entitlement to pension and special monthly pension by reason of being housebound for the purposes of accrued benefits (as related to the Veteran's pending February 1997 claim for pension and special monthly pension by reason of being housebound).  Return the appeal to the Board for review, after the appellant has had an adequate opportunity to respond.

4.  Provide the appellant a statement of the case with respect to the issue of entitlement to an effective date earlier than June 3, 2010 for the award of service connection for the cause of the Veteran's death.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


